Citation Nr: 1810260	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for the residuals of a left knee injury, status post medial meniscectomy (left knee disability).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1982. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In September 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran is presently incarcerated and has been so throughout the pendency of this claim.  See March 2010 Letter from the Veteran (the Veteran noted an address of a federal correctional facility in Oklahoma); December 2016 Letter from the Veteran (the Veteran noted an address of a federal correctional facility in Illinois).

As noted above, in September 2016, the Board remanded this matter in order to afford the Veteran another VA examination.  September 2016 Board Decision.  Pursuant to the remand, the RO attempted to schedule him for an examination on multiple occasions.  The RO placed a call to the federal correctional facility in Illinois where he was housed on five separate dates in October 2016 to no avail.  See November 2016 Exam Details. 

In a November 2016 letter, the Veteran acknowledged receipt of a letter informing him that he had failed to appear for the VA examination.  However, he requested the examination be rescheduled because, to his knowledge, there was a misunderstanding with the whomever the VA contacted to make arrangements for the examination.  November 2016 Letter from the Veteran; see also December 2016 Letter from the Veteran.  In the letter, he provided the names of a Unit Manager, Case Manager, and a Counselor who were the appropriate points of contact to make arrangements for an examination. 

Thereafter, the RO attempted to schedule the Veteran once more for an examination.  The RO sent a letter to the Warden of the federal correctional facility in Illinois where he was housed on May 18, 2017.  See June 2017 Exam Details.  In addition, calls were placed to the Warden's secretary on four separate dates in May 2017 without response.  However, the Board notes there is no documentation showing the RO attempted to contact the three individuals identified in the November 2016 letter. 

The VA's duty to assist is not mitigated in any way by the fact the Veteran is incarcerated.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (cautioning adjudicators that in the case of an incarcerated veteran, assistance should be tailored to the circumstances of his confinement).  As such, the Board finds another remand is necessary for another attempt to schedule the Veteran for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether there are any relevant, outstanding treatment records from the federal correctional facility in Marion, Illinois or any other facility where he has been incarcerated during the appeal period.  If there are such treatment records, obtain a copy of the same.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the current nature and severity of his left knee disability.

In scheduling the examination, if the Veteran remains housed at the federal correctional facility in Marion, Illinois, contact the Unit Manager, Case Manager, and/or Counselor identified by him in his November 2016 and December 2016 letters to coordinate the examination.  Document all efforts to contact these individuals as well as any other appropriate points of contact.

After reviewing the complete record from February 2009 to the present, the examiner should:

a. Conduct all tests and examinations necessary, to include, to the extent possible, testing the Veteran's range of motion (ROM) of the left and right knees with active and passive motion as well as with weight bearing and non-weight bearing.  

In doing so, if such factors as pain, weakness, fatigability, or incoordination limit ROM or functional ability, discuss the impact and severity thereof.

b. Describe the Veteran's reports of flare-ups or complaints with repeated use over time, if any, during the examination as well as those contained in the claims file from February 2009 to the present.  In doing so, the examiner should: 

i. Identify whether there is any limitation of motion or functional loss due to such factors as pain, weakness, fatigability, or incoordination.  

ii. If there is any limitation of motion, provide an estimate, in degrees if possible, of the additional limitation of motion.  If unable to provide an estimate or if there is no limitation of motion, explain why.

iii. If there is any functional loss, discuss its impact in terms of severity and frequency.   

iv. If his report more appropriately describes the baseline severity of his left knee disability, indicate the same and explain why.  

v. If an opinion cannot be rendered without resorting to mere speculation, explain why.

c. If at any time between February 2009 and the present, the severity of the Veteran's left knee disability fluctuated, note the same and explain the reasons for that fluctuation.  

d. A complete rationale supporting any opinion rendered should be provided.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case, and after appropriate time for response, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

